[Cite as State v. Carter, 2022-Ohio-543.]




                                IN THE COURT OF APPEALS OF OHIO
                                   SECOND APPELLATE DISTRICT
                                         CLARK COUNTY

 STATE OF OHIO                                     :
                                                   :
          Plaintiff-Appellee                       :   Appellate Case No. 2021-CA-29
                                                   :
 v.                                                :   Trial Court Case No. 2019-CR-350
                                                   :
 WARREN D. CARTER                                  :   (Criminal Appeal from
                                                   :   Common Pleas Court)
          Defendant-Appellant                      :
                                                   :

                                              ...........

                                              OPINION

                             Rendered on the 25th day of February, 2022.

                                              ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, Appellate Division, 50 East Columbia Street, Suite 449,
Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

GLENDA A. SMITH, Atty. Reg. No. 0070738, P.O. Box 15353, Wyoming, Ohio 45215
    Attorney for Defendant-Appellant

                                            .............

DONOVAN, J.
                                                                                         -2-




       {¶ 1} Defendant-appellant Warren D. Carter appeals his conviction for one count

of possession of cocaine, in violation of R.C. 2925.11(A), a felony of the fifth degree.

Carter filed a timely notice of appeal on May 20, 2021.

       {¶ 2} On June 17, 2019, Carter was indicted for one count of possession of

cocaine, a felony of the fifth degree, in Clark C.P. No. 2019-CR-350.           The record

establishes that Carter had previously pled guilty to possession of cocaine in Clark C.P.

No. 2017-CR-702 and to receiving stolen property in Clark C.P. No. 2018-CR-355, for

which he was serving three years of community control at the time of his indictment in this

case. On October 29, 2019, Carter pled guilty to possession of cocaine in Case No.

2019-CR-350. Carter failed to appear at his sentencing hearing on December 11, 2019,

and the trial court issued a capias for his arrest. Carter was eventually arrested and

taken into custody on January 8, 2021.

       {¶ 3} On February 11, 2021, Carter filed a pro se motion to withdraw his guilty plea

in each of the three cases.1 The State filed its response to Carter’s motion on February

23, 2021. On March 10, 2021, the trial court held a hearing on Carter’s motion to

withdraw his guilty plea. On May 4, 2021, the trial court overruled Carter’s motion to

withdraw his guilty plea, finding that Carter had suffered a mere change of heart.

       {¶ 4} Also on May 4, 2021, Carter filed a motion to “Enter Not Guilty Plea,” which

the trial court denied. The trial court then proceeded to sentencing later in the afternoon

on the same day. After Carter admitted to violating the terms of his community control



1
 Carter only filed a notice of appeal with respect to the trial court’s decision in Case No.
2019-CR-350, and we will address his arguments only as they relate to that case.
                                                                                         -3-


in Case Nos. 2017-CR-702 and 2018-CR-355, the trial court sentenced him as follows:

1) ten months in Case No. 2017-CR-702; 2) 15 months in Case No. 2018-CR-355; and

ten months in Case No. 2019-CR-350. The trial court ordered the sentences to be

served consecutively for an aggregate term of 35 months in prison.

      {¶ 5} Carter now appeals from his conviction in Case No. 2019-CR-350.

      {¶ 6} Carter’s first assignment of error is as follows:

      THE TRIAL COURT ERRED IN NOT COMPLYING WITH THE PURPOSES

      OF FELONY SENTENCING.

      In his first assignment, Carter contends that the trial court erred in its analysis of

the sentencing factors set forth in R.C. 2929.11. On that basis, Carter argues that his

sentence should be modified.

      {¶ 7} To the extent that Carter seeks to have this Court modify his sentence, we

emphasize that the Supreme Court of Ohio clarified an appellate court's review of a felony

sentence under R.C. 2953.08(G)(2) in State v. Jones, 163 Ohio.St.3d 242, 2020-Ohio-

6729, 169 N.E.3d 649, ¶ 39. The Supreme Court determined that R.C. 2953.08(G)(2)(a)

“clearly does not provide a basis for an appellate court to modify or vacate a sentence if

it concludes that the record does not support the sentence under R.C. 2929.11 and R.C.

2929.12 because * * * R.C. 2929.11 and R.C. 2929.12 are not among the statutes listed

in the provision.” Id. at ¶ 31. Thus, the Supreme Court concluded that an appellate court

may not modify or vacate a felony sentence based upon a finding by clear and convincing

evidence that the record does not support the trial court's “findings” under R.C. 2929.11

and R.C. 2929.12. Id. at ¶ 42 (“Nothing in R.C. 2953.08(G)(2) permits an appellate court

to independently weigh the evidence in the record and substitute its judgment for that of
                                                                                          -4-


the trial court concerning the sentence that best reflects compliance with R.C. 2929.11

and 2929.12.”).

       {¶ 8} In Jones, the Supreme Court also confirmed that R.C. 2953.08(G)(2)(b) does

not provide a mechanism for an appellate court to modify or vacate a felony sentence

based upon a finding that the sentence is “contrary to law” because it clearly and

convincingly is not supported by the record under R.C. 2929.11 and R.C. 2929.12. Id. at

¶ 32-39. “As a result of the Supreme Court's holding in Jones, when reviewing felony

sentences that are imposed solely after considering the factors in R.C. 2929.11 and R.C.

2929.12, we shall no longer analyze whether those sentences are unsupported by the

record. We simply must determine whether those sentences are contrary to law.” State

v. Dorsey, 2d Dist. Montgomery No. 28747, 2021-Ohio-76, ¶ 18. “A sentence is contrary

to law when it does not fall within the statutory range for the offense or if the trial court

fails to consider the purposes and principles of felony sentencing set forth in R.C. 2929.11

and the sentencing factors set forth in R.C. 2929.12.” Id., citing State v. Brown, 2017-

Ohio 8416, 99 N.E.3d 1135 (2d Dist.).

       {¶ 9} The record demonstrates that the prison terms imposed by the trial court in

this case were within the statutory range and that the trial court specifically considered

the statutory factors in R.C. 2929.11 and R.C. 2929.12 when it fashioned Carter's

aggregate sentence. Specifically, the trial court stated that Carter “does have a history

of criminal convictions, has not responded favorably to sanctions previously imposed for

those sanctions. He’s demonstrated a pattern of drug or alcohol abuse; but there had

been an opportunity given by the Court in the past to try and get treatment for that, such

as West Central, and he has rejected that.” Disposition Tr. 13. Thus, Carter cannot
                                                                                           -5-


demonstrate that his sentence was clearly and convincingly contrary to law, and his

sentence must be affirmed. See State v. Burks, 2d Dist. Clark No. 2019-CA-70, 2021-

Ohio-224, ¶ 9. Under Jones, this ends the inquiry regarding the individual and aggregate

sentences.

       {¶ 10} Carter’s first assignment of error is overruled.

       {¶ 11} Carter’s second assignment of error is as follows:

       THE TRIAL COURT ERRED IN NOT ALLOWING CARTER TO

       WITHDRAW HIS PLEA BEFORE SENTENCING.

       In his second assignment, Carter argues that the trial court erred when it overruled

his presentence motion to withdraw his guilty plea. Specifically, Carter contends that his

counsel was ineffective for waiving time without his consent, for not filing a motion to get

the drug evidence retested, and for not filing a motion for a new bond arrangement for

Carter. Carter also argues that he was coerced by his attorney to enter guilty pleas to

the charged offenses.

       {¶ 12} As this Court has previously noted:

              * * * Crim.R. 32.1 provides: “A motion to withdraw a plea of guilty or

       no contest may be made only before sentence is imposed; but to correct a

       manifest injustice the court after sentence may set aside the judgment of

       conviction and permit the defendant to withdraw his or her plea.” Under

       the foregoing rule, a pre-sentence motion to vacate a guilty plea “should be

       freely and liberally granted.” State v. Xie, 62 Ohio St.3d 521, 527, 584

       N.E.2d 715 (1992). Nevertheless, even under the pre-sentence standard,

       the right to withdraw a plea is not absolute and a trial court retains discretion
                                                                                        -6-


      to overrule a pre-sentence plea-withdrawal motion. Id. The pre-sentence

      standard, however, is far more lenient than the “manifest injustice” standard

      applicable to post-sentence motions. State v. Fugate, 2d Dist. Montgomery

      No. 21574, 2007-Ohio-26, ¶ 10.

      ***

             But even under the more lenient pre-sentence standard, “a

      defendant must show a reasonable and legitimate basis for the withdrawal

      of the plea.” * * * “A change of heart is not enough,” and a trial court's

      finding regarding a defendant's true motivation is entitled to deference. * * *

      Likewise, a trial court's ultimate decision to grant or deny a pre-sentence

      motion to withdraw a guilty plea is subject to review for an abuse of

      discretion. Fugate at ¶ 10.

State v. Simpson, 2d Dist. Montgomery No. 24266, 2011-Ohio-6181, ¶ 7, 10.

      {¶ 13} “Abuse of discretion” has been defined as an attitude that is unreasonable,

arbitrary, or unconscionable. Huffman v. Hair Surgeons, Inc., 19 Ohio St.3d 83, 87, 482

N.E.2d 1248 (1985). A decision is unreasonable if there is no sound reasoning process

that would support that decision. AAAA Ents., Inc. v. River Place Community Urban

Redevelopment Corp., 50 Ohio St.3d 157, 553 N.E.2d 597 (1990); Feldmiller v.

Feldmiller, 2d Dist. Montgomery No. 24989, 2012-Ohio-4621, ¶ 7.

      {¶ 14} In evaluating whether a trial court has abused its discretion in overruling a

pre-sentence motion to withdraw a plea, this court considers the following nine factors set

forth in State v. Fish, 104 Ohio App.3d 236, 240, 661 N.E.2d 788 (1st Dist.1995),

overruled on other grounds, State v. Sims, 2017-Ohio-8379, 99 N.E.3d 1056 (1st Dist.):
                                                                                      -7-


      “(1) whether the accused is represented by highly competent counsel, (2)

      whether the accused was given a full Crim.R. 11 hearing before entering

      the plea, (3) whether a full hearing was held on the motion, (4) whether the

      trial court gave full and fair consideration to the motion, (5) whether the

      motion was made within a reasonable time, (6) whether the motion sets out

      specific reasons for the withdrawal, (7) whether the accused understood the

      nature of the charges and possible penalties, (8) whether the accused was

      perhaps not guilty of or had a complete defense to the charge or charges,

      and (9) whether the state is prejudiced by withdrawal of the plea.”

State v. Warrix, 2d Dist. Montgomery No. 26556, 2015-Ohio-5390, ¶ 29, quoting State v.

Massey, 2d Dist. Champaign No. 2015-CA-1, 2015-Ohio-4711, ¶ 11.

      {¶ 15} Under the more lenient pre-sentence standard, a defendant must show

“there is a reasonable and legitimate basis for the withdrawal of the plea.” Xie, 62 Ohio

St.3d 521, 584 N.E.2d 715, at paragraph one of the syllabus. A trial court that denies a

pre-sentence motion to withdraw a guilty plea does not abuse its discretion where the

only reason given by the defendant is a change of heart. State v. Cohen, 2d Dist.

Montgomery No. 25376, 2013-Ohio-2928, ¶ 15; State v. Thomas, 2d Dist. Greene No.

2006-CA-57, 2007-Ohio-443, ¶ 11.

      {¶ 16} Here, the trial court thoroughly complied with the provisions of Crim.R.

11(C)(2) during the plea hearing. Carter indicated that he was satisfied with his

representation and had had sufficient time to discuss the matter with his lawyer. Carter

stated that he had an associate’s degree in computer programming from Clark State

Community College. Carter acknowledged that he had not been threatened or promised
                                                                                          -8-


anything other than the terms of the plea agreement in exchange for his guilty plea.

Carter stated he was not under the influence of drugs or alcohol. Carter did not indicate

to the court that he was under any emotional stress. Carter indicated that his plea was

voluntary and acknowledged that he understood the nature of the charge against him.

The trial court explained the maximum penalties, judicial release, and post-release

control. The trial court thoroughly explained the rights Carter waived by entering a guilty

plea. Carter acknowledged all of his rights, indicated that he understood them, and

signed the plea form.

       {¶ 17} Upon review of the record, we find no error in the trial court's ruling. Carter

was given a complete and impartial hearing regarding the withdrawal of his plea, and he

was given ample opportunity to explain his reasons for seeking withdrawal. Carter's

testimony, however, revealed only a change of heart, as the trial court found. The trial

court provided Carter a hearing on his motion to withdraw his plea and listened to his

testimony regarding his state of mind during and after the plea hearing. The record also

reflects that Carter was represented by highly competent counsel at the plea hearing.

There is no evidence in the record to support Carter's argument that he was misled by

his attorney at the plea hearing. Significantly, the record also establishes that, contrary

to his assertions, Carter’s trial counsel did file motions with the trial court regarding

revoking the time waiver, having the drug evidence retested, and changing Carter’s bond

arrangement.     Accordingly, Carter’s claims regarding his trial counsel’s alleged

ineffectiveness are without merit.

       {¶ 18} Simply put, there is no indication from the record that Carter's decision to

file a motion to withdraw his pleas was anything other than a mere “change of heart,”
                                                                                      -9-


which was not a sufficient basis upon which to withdraw his guilty plea. See State v.

Meeks, 2d Dist. Miami No. 2020-CA-17, 2021-Ohio-2535, ¶ 19.                Under these

circumstances, the trial court did not abuse its discretion in denying Carter's motion to

withdraw his guilty plea.

       {¶ 19} Carter’s second assignment of error is overruled.

       {¶ 20} The judgment of the trial court is affirmed.

                                     .............



WELBAUM, J. and EPLEY, J., concur.



Copies sent to:

Ian A. Richardson
Glenda A. Smith
Hon. Richard J. O’Neill